                                                                                                              FILED
                                                                                                             JUN 14 2019U
                                                                                                            SUSAN Y. SOONG^
            1                                    UNITED STATES DISTRICT COURT
                                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                                      NORTH DISTRICT OF CALIFORNI/i
            2                                 NORTHERN DISTRICT OF CALIFORNIA

            3

            4      IN THE MATTER OF                   CV 1              ftaseJ® 0 157 MISC
            5     Nicholas Raymond Damer, bar no. 052309                   ORDER TO SHOW CAUSE RE
                                                                           SUSPENSION FROM MEMBERSHIP
            6                                                              IN GOOD STANDING OF THE BAR
                                                                           OF THE COURT
            7

            8   TO: Nicholas Raymond Damer, bar no. 052309

            9            The State Bar of California has notified the United States District Court for the Northem District of

           10   California that, effective May 28,2019, you have become ineligible to practice law in the State of

           11   Califomia following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

      cd   12   render you ineligible for continued active membership in the bar of the Northem District of Califomia.
=1         13        Effective the date of this order, your membership in the bar of this Court is suspended on an interim
uS
4->   ^
.a o       14   basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before July 24,2019, you may file a response to this
is ^
 w    o

5 .ts
(/}
           15   Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
ig -s
■2 5
(/)
           16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
"o £
           17   suspended from membership without further notice.
"►5 ^
      >5
           18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

           19   to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil

           20   Local Rule 1 l-7(b)(3). The Clerk shall close this file on or after July 24, 2019 absent further order of this

           21   Court.

           22            IT IS SO ORDERED.

           23   Dated: June 13,           2019

           24

           25
                                                                      JAMES DpfATO
                                                                      United Stmes District Judge
           26

           27

           28
                Attorney-discipline_OSC
                rev. 11-18
